Order entered October 7, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01469-CV

                                CRESENCIO BASTIDA, Appellant

                                              V.

                RICHARD AZNARAN, INDIVIDUALLY, AND RICHARD
                  AZNARAN D/B/A THE HATTON RANCH, Appellees

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 199-02287-06

                                          ORDER
       The Court has before it appellant’s October 2, 2013 motion for an extension of time to

file appellant’s reply brief. The Court GRANTS the motion and ORDERS that any reply brief

be filed by October 18, 2013.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE